               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 JAMEY JACKSON,

                       Petitioner,
                                                        Case No. 19-CV-49-JPS
 v.

 BRIAN FOSTER,
                                                                       ORDER
                       Respondent.


       On November 15, 2019, the Court screened the petition for writ of

habeas corpus in the above-captioned case. (Docket #8). The Court

determined that Petitioner could proceed on the two habeas claims raised

in his initial petition. Id. at 4. However, the Court denied the motion to

amend/correct the petition for writ of habeas corpus, which sought to add

an additional habeas claim. Id. Since the motion to amend was filed after

the habeas statute of limitations expired, the amended claim needed to arise

from the same conduct, transaction or occurrence as the claims alleged in

the original habeas petition. Id. at 5–6 (citing Mayle v. Felix, 545 U.S. 644, 655

(2005)). After analyzing the newly alleged claim, the Court determined that

the amended complaint rested on new facts that were not alleged in the

original petition; therefore, the new claim did not relate back to the original

petition. Id. at 6. As a result, the Court denied the motion to amend, and

ordered the parties to proceed on the two claims alleged in the original

habeas petition.

       On December 2, 2019, Petitioner filed a motion for reconsideration

pursuant to Federal Rules of Civil Procedure 59 and 60, asking the Court to
reconsider the order denying the motion to amend. (Docket #12).1

Essentially, Petitioner argues that his new claim—i.e., that his lineup was

unconstitutional because his counsel was not present—was tied to the same

common core of operative facts as his original claim—i.e., that the lineup

was unconstitutionally suggestive because of an audible question that one

of the witnesses asked, which influenced the other two witnesses—because

the two claims were raised together before the state court in the initial post-

conviction motion. Id. at 2; (Docket #12-1 at 1). He explains that the Court’s

prefatory remark that his motion to amend was based on an order in an

unrelated Section 1983 claim undermines the fact that these two issues are

intertwined. (Docket #12 at 3). He then goes on to argue that he should be

afforded the opportunity to exhaust his claim in the Wisconsin state courts.

Id.

       Rule 59(e) empowers a court to alter or amend a judgment on motion

by a party. Fed. R. Civ. P. 59(e). Since there is no judgment in this case,

Petitioner’s motion should be evaluated under Rule 60(b), which provides

relief from “a final judgment, order, or proceeding.” Rule 60(b) allows the

Court to vacate a judgment based on, inter alia, excusable neglect, newly

discovered evidence, fraud by a party, satisfaction of the judgment, or “any

other reason that justifies relief.” Fed. R. Civ. P. 60(b). Relief under Rule

60(b) is an “extraordinary remedy and is granted only in exceptional

circumstances.” Wickens v. Shell Oil Co., 620 F.3d 747, 759 (7th Cir. 2010). The

Court’s determination is constrained only by its sound discretion. Venson v.

Altamirano, 749 F.3d 641, 656 (7th Cir. 2014).



       Petitioner filed this motion for reconsideration twice. (Docket #16). The
       1

second motion, which is identical to the first motion, will be denied as moot.


                                  Page 2 of 4
         In its earlier order, the Court explained that Petitioner’s motion to

amend would be dismissed because the new claim was not related to the

facts alleged in the original habeas petition. See (Docket #8 at 5–8). While

the new lack of counsel claim may have been raised alongside the

impermissibly suggestive lineup claim in Petitioner’s the motion for post-

conviction relief, the original habeas petition alleged only the following

facts:

               As a result of trial counsel’s failure to object to
               the impermissibly suggestive lineup, tainted
               identification evidence was introduced at trial
               which aided in Petitioner’s conviction.
               Petitioner was viewed in a six-person lineup
               conducted by law enforcement by five people
               were, not until Brooklyn Baker raised her hand
               and asked to view lineup suspect #5, Jamey
               Jackson, a second or subsequent time, did Kiara
               Guyton and [unclear] Martin become decisive
               with identifying Jamey Jackson. Petitioner’s
               trial counsel neither challenge the identification
               evidence nor sought to have identification
               evidence suppressed contrary to Neil v. Biggers,
               409 U.S. 188, 93 S. Ct. 375, 34 L. Ed. 2d 401 (1972).
               While the last court of review recognizer [sic]
               Neil v. Biggers, supra, it reach [sic] a decision
               contrary thereto.

(Docket #1 at 6–7). None of these facts relate to the new claim, in his motion

to amend, that the police violated his right to counsel by failing to require

counsel at the lineup. As the Court stated in the screening order,

               [A]t no point in [Petitioner’s] original petition
               did he state that his trial counsel was not
               present at the lineup, or that his counsel should
               have been present at the lineup. Under Mayle,
               the amended claim is not based on facts that
               were alleged in the original petition; therefore,


                                   Page 3 of 4
                the new claim does not “relate back” to the
                original complain such that it can circumvent
                the statute of limitations.

(Docket #8 at 8). Nothing in Petitioner’s motion for reconsideration changes

this outcome.

      Accordingly,

      IT IS ORDERED that Petitioner’s motion for reconsideration

(Docket #12) be and the same is hereby DENIED; and

      IT IS FURTHER ORDERED that Petitioner’s second motion for

reconsideration (Docket #16) be and the same is hereby DENIED as moot.

      Dated at Milwaukee, Wisconsin, this 30th day of January, 2020.

                                   BY THE COURT:




                                   J.P. Stadtmueller
                                   U.S. District Judge




                                 Page 4 of 4
